DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7 and 13 are objected to because of the following informalities:  
in claim 7 of lines 3 the occurrence of "different form" should be amended to---" different from"-----
in claim 13 of lines 2 the occurrence of "with at least one customer premises services user devices located within" should be amended to---"
Appropriate corrections are required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1-5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Skog et al. [hereinafter as Skog], US 2018/0103123 A1.
Regarding claim 1, Skog discloses wherein a method comprising:
receiving, at a multiservice access gateway and from a user device, first and second
packets destined for a remote device (Fig.1-2 [0041]-[0042], MPTCP client of MPTCP proxy (i.e., multiservice access gateway) is receiving TCP packets or UDP packets (i.e., first and second packets) requests from UDP/TCP client 101 such as a mobile terminal destined for a remote device UDP/TCP server 104 via the MPTCP connection and Fig.3-6 [0068]-[0069], MPTCP client 102 of MPTCP proxy (i.e., multiservice access gateway) is receiving a request 302 for establishing the MPTCP connection UDP packets 331/351 (i.e., first and second packets) from UDP/TCP client 101 and destined for a UDP/TCP server 104/remote device; [0048]-[0051], [0088], [0092], [0095], [0101]);
outputting, by the multiservice access gateway, the first packet via a first network interface for transmission to the remote device via a first access network (Fig.1-3&7 [0041], MPTCP client and MPTCP server of MPTCP proxy (i.e., multiservice access gateway) is outputting/ communications the TCP packets or UDP packets/first packets via a 1st I/O first network interface for transmission to the destination UDP/TCP server 104/remote device via DSL network 122/first access network and Fig.1&7 [0090]-[0091], a first network interface 701 operative for/configured to communicating over a wired access network such as a DSL network 112 first access network and Fig.1-3 [0070], MPTCP proxy (i.e., multiservice access gateway) is outputting the first packet e.g., transforming TCP packet 333 into UDP packet 335 via a 1st subflow and forwards to the destination UDP/TCP server 104/remote device via a first access network; [0094], [0097], [0098]); and
outputting, by the multiservice access gateway, the second packet via a second network
interface for transmission to the remote device via a second access network (Fig.1-3&7 [0041], MPTCP client and MPTCP server of MPTCP proxy (i.e., multiservice access gateway) is outputting/ communications the TCP packets or UDP packets/second packets via a 2nd I/O second network interface for transmission to the destination UDP/TCP server 104/remote device via Cellular network 123/second access network and Fig.1&7 [0090]-[0091], a second network interface 702 operative for/configured to communicating over a wireless access network such as cellular network 123 second access network and Fig.1-3 [0070], MPTCP proxy (i.e., multiservice access gateway) is outputting the second packet e.g., transforming TCP packet 353 into UDP packet 355 via a 2nd subflow and forwards to the destination UDP/TCP server 104/remote device via a second access network; [0094], [0097], [0098]).

Regarding claim 2, Skog discloses all the elements of claim 1 as stated above wherein Skog further discloses receiving, at the multiservice access gateway and via the first access network, a third packet intended for the user device (Fig.1-3 [0071]-[0072], receiving one or more UDP packets/a third packet destined/intended for the UDP/TCP client 101/first user device via the DSL access network; [0079]-[0080]);
receiving, at the multiservice access gateway and via the second access network, a fourth packet intended for the user device (Fig.1-3 [0071]-[0072], receiving one or more UDP packets/a fourth packet destined/intended for the UDP/TCP client 101/first user device via the UMTS or LTE access network; [0079]-[0080]); and
transmitting, by the multiservice access gateway, the third and fourth packets to the user device (Fig.1-3 [0071]-[0072], transmitting one or more UDP packets/the third and fourth packets to the UDP/TCP client 101/first user device; [0079]-[0080]).

Regarding claim 3, Skog discloses all the elements of claim 2 as stated above wherein Skog further discloses the fourth packet is received by the multiservice access gateway before the third packet is received by the multiservice access gateway, and wherein the third packet is transmitted to the user device before the fourth packet is transmitted to the user device (Fig.1-3 [0071]-[0072], the fourth packet is received by the MPTCP proxy/multiservice access gateway before the third packet is received by the MPTCP proxy/the multiservice access gateway, and the third packet is transmitted to the user device before the fourth packet is transmitted to the UDP/TCP client 101/user device; Fig.4 [0079]-[0080] and Fig.3-4 [0086], UEP packets are delivered/ transmitted out-of-order (i.e., later-in-series or earlier-in-series) to the UDP/TCP client 101/user device).

Regarding claim 4, Skog disclose all the elements of claim 1 as stated above wherein Skog further discloses the multiservice access gateway comprises the first network interface and the second network interface (Fig.1&7 [0091], MPTCP client 102 and MPTCP server 103 of MPTCP proxy (i.e., multiservice access gateway) comprises the first network interface 701 and the second network interface 702).

Regarding claim 5, Skog disclose all the elements of claim 4 as stated above wherein Skog further discloses the first network interface comprises a coaxial cable connector, and wherein the second network interface comprises a cellular antenna and radio (Fig.1&7 [0091], the first network interface 701 comprises a wired connection e.g., DSL/a coaxial cable connector and the second network interface 702 comprises a cellular access network/cellular antenna and radio and Fig.3a-b [0067], the first network interface comprises a digital subscriber line/coaxial cable connector, and wherein the second network interface comprises a cellular network such as a 3G, LTE, 5G network antenna and radio; Fig.5 [0085]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Skog et al. [hereinafter as Skog], US 2018/0103123 A1 in view of in view of Sevindik et al. [hereinafter as Sevindik], US 20210204169 A1. 
Regarding claim 6, Skog disclose all the elements of claim 1 as stated above wherein Skog further discloses the user device is located within a customer premises, and
(Fig.1 [0019], the user device is located within a customer premise equipment (CPE) and MPTCP proxy/MPTCP client and MPTCP server (i.e., multiservice access gateway) is located within the CPE and Fig.2 [0047]-[0048], the wireless communications network that services MPTCP user devices located within at least one customer premises and MPTCP server (i.e., multiservice access gateway) is located within the CPE).
	Even though Skog disclose wherein the user device is located within a customer premises, and wherein the multiservice access gateway is also located within the customer premises, in the same field of endeavor, Sevindik teaches wherein the user device is located within a customer premises, and wherein the multiservice access gateway is also located within the customer premises (Fig.1-2 [0056]-[0057], servicing user CPE devices 112 and 114 located with at least one customer premises services and Fig.20 [0107]-[0108], user CPE devices 112 and 114 located within at least one customer premises and Wi-Fi Access Points (Wi-Fi APs) or Wi-Fi base stations located within at least one customer premises).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog to incorporate the teaching of Sevindik in order to provide broadband services to a customer premises.                                                        	                                     	It would have been beneficial to use CPE device 1 (CPE 1) 112, e.g., CBRS CPE device which includes an antenna system 113, e.g., one or more antenna or an antenna array mounted on a roof of a building 115, e.g., home or office building, located in customer premises 1 114 for communicating with the wireless base station 102, e.g., . (Sevindik, Fig.1 [0007], Fig.1-2 [0056]-[0057] and Fig.20 [0107]-[0108])

Regarding claim 7, Skog disclose all the elements of claim 1 as stated above wherein Skog further discloses the user device is located within a first customer premises, and
wherein the multiservice access gateway is communicatively coupled to user devices within the first customer premises and to user devices within a second customer premises different form the first customer premises (Fig.1 [0019], the user device is located within a customer premise equipment (CPE) and MPTCP proxy/MPTCP client and MPTCP server (i.e., multiservice access gateway) is communicatively coupled to the UDP client and Fig.2 [0047]-[0048], the wireless communications network that services MPTCP user devices located within at least one customer premises and MPTCP server (i.e., multiservice access gateway) is communicatively coupled to the UDP client).
	Even though Skog disclose wherein the user device is located within a first customer premises, and wherein the multiservice access gateway is communicatively coupled to user devices within the first customer premises and to user devices within a second customer premises different form the first customer premises, in the same field of endeavor, Sevindik teaches wherein the user device is located within a first customer premises, and wherein the multiservice access gateway is communicatively coupled to user devices within the first customer premises and to user devices within a second (Fig.1-2 [0056]-[0057], user CPE devices 112 and 114 located within first customer premises and Fig.20 [0107]-[0109], user CPE devices 112 located within a first customer premises and user CPE devices 112 and 114 located within at least one customer premises and Wi-Fi Access Points (Wi-Fi APs) or Wi-Fi base stations located within at least one customer premises Wi-Fi Access Points (Wi-Fi APs) or Wi-Fi base stations is communicatively coupled to the user CPE devices 112 and 114 located within at least one customer premises and to a plurality of user devices located one or more Wi-Fi Access Points of second customer premises different from the first customer premises).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog to incorporate the teaching of Sevindik in order to provide broadband services to a customer premises.                                                        	                                     	It would have been beneficial to use CPE device 1 (CPE 1) 112, e.g., CBRS CPE device which includes an antenna system 113, e.g., one or more antenna or an antenna array mounted on a roof of a building 115, e.g., home or office building, located in customer premises 1 114 for communicating with the wireless base station 102, e.g., CBRS tower base station 1 102 as taught by Sevindik to have incorporated in the system of Skog to improve additional resources, e.g., bandwidth to customer premises devices in addition to the landline and current wireless methods available. (Sevindik, Fig.1 [0007], Fig.1-2 [0056]-[0057] and Fig.20 [0107]-[0109])



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Skog et al. [hereinafter as Skog], US 2018/0103123 A1 in view of Sevindik et al. [hereinafter as Sevindik], US 20210204169 A1 further in view of Lamb et al. [hereinafter as Lamb], US 2015/0063805 A1.
Regarding claim 8, Skog and Sevindik disclose all the elements of claim 7 as stated above.
	However, Skog and Sevindik discloses wherein the multiservice access gateway is located at least one mile away from the first customer premises and the second customer premises.                                                            	                                                       	In the same field of endeavor, Lamb teaches wherein the multiservice access gateway is located at least one mile away from the first customer premises and the second customer premises (Fig.1 [0026], OLT 102 and ONUs 114 is located at least one mile from the first customer premises 116A-D or multiple customers at the associated customer premises 116A).                                                                                                                                                                  	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog and Sevindik to incorporate the teaching of Lamb in order to provide the first and second types of data traffic for transmission over a port.                                                        	It would have been beneficial to use the ONUs 114A-D which is located at, or within a proximity of, e.g. within several miles of, the associated customer premises 116A-D. The ONUs 114A-D may transform incoming optical signals from the OLT 102 into electrical signals that are used by networking and/or computing equipment at the associated customer premises 116A-D as taught by Lamb to have incorporated in the . (Lamb, Fig.1 [0003] and Fig.1 [0026])



Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Skog et al. [hereinafter as Skog], US 2018/0103123 A1 in view of Dion et al. [hereinafter as Dion], US 2019/0335520 A1.
Regarding claim 9, Skog discloses wherein a multiservice access gateway (Fig.1-2 [0041]-[0042], MPTCP client 102 and MPTCP server 103 of MPTCP proxy and Fig.1&7 [0090]-[0091], MPTCP proxy e.g., at the location of MPTCP client 102 and at the location of MPTCP server 103; [0019], [0044], [0048]), comprising:
a first network interface configured to connect to an access network of a first type (Fig.1&7 [0091], a first network interface 701 operative for/configured to communicating over a wired access network such as a DSL network 112/a first type and Fig.1-3&7 [0041], DSL network 122 access network/first type; [0094], [0097], [0098]); 
a second network interface configured to connect to an access network of a second type (Fig.1&7 [0091], a second network interface 702 operative for/configured to communicating over a wireless access network such as cellular access network 123/a second type and Fig.1-3&7 [0041], Cellular network 123 access network/second type; [0094], [0097], [0098]); and
a third network interface configured to connect to a network that services user devices
located within at least one customer premises (Fig.1&7 [0091], a third network interface 703 operative for/configured to communicating with UDP/TCP client 101 over LAN 111 e.g., a WLAN/WiFi access network or with UDP/TCP server 104 over a WAN 114 e.g., the internet and Fig.1-3&7 [0041], a WLAN/WiFi access network or Wide Area Network WAN 114 e.g., the internet; [0094], [0098]); and
a processor configured to steer a first packet received from a first user device located within a first customer premises of the at least one customer premises and destined for a remote device to the access network of the first type, and configured to steer a second packet received from the first user device and destined to the remote device to the access network of the second type (Fig.1-4 [0044]-[0046], policies for steering traffic in processor of a home gateway or residential gateway configured to steer a first packet of UDP packets inside MPTCP packets received from a first user device located within a first customer premises of the at least one customer premises and destined for a remote device to the access network of the DSL network 122/ first type, and configured to steer a second packet of UDP packets inside MPTCP packets received from the first user device and destined to the remote device to the access network of the cellular LTE network 123/ second type over two or more available access networks for the traffic between UDP/TCP client 101 and UDP/TCP server 104 and Fig.1&7 [0091], processor 704 is steering the TCP packets or UDP packets/first and second packets via the 1st I/O and 2nd I/O network interfaces for transmission to the destination UDP/TCP server 104/remote device via the DSL network 122 and Cellular network 123/first and second access networks and Fig.1-3&7 [0041], the TCP packets or UDP packets/first and second packets are communicating for the traffic between UDP/TCP client 101 and UDP/TCP server 104; [0092], [0093] and [0097]).
(Fig.8 [0037]-[0038], the hybrid access gateway 105/805 is steering traffic packets (i.e., first packet and second packet) associated with the subflows 820, 825, 830 to the servers 835, 840, 845/remote device over the multiple MPTCP connections (i.e., first and second network interface) and via the wireline network 115 and the wireless network 120/ the first type and second type shown in Fig.1 and Fig.1 [0015]-[0018], a steering policy of the hybrid access gateway 105 is implemented to forward the encapsulated packets e.g., as a forwarded byte stream and forwarded to the remote device over the multiple MPTCP connections according to traffic engineering rules and  Fig.1 [0013], the hybrid access gateway 105 provides support for MPTCP for traffic steering over multiple TCP connections/first and second type operate according to multiple different access technologies; [0022]-[0023], [0031]).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified 
encapsulation based on a traffic type, a steering policy, or other criteria. The CPE 110 then forwards the encapsulated packet (e.g., as a forwarded byte stream) to an HTTP proxy implemented in the hybrid access gateway 105. Some embodiments of the hybrid access gateway 105 implemented similar functionality to identify, encapsulate, and
forward packets in the stateless flows towards the CPE 110 as taught by Dion to have incorporated in the system of Skog to increase bandwidth, improve resiliency and perform load-balancing. (Dion, Fig.1 [0013], Fig.1 [0015]-[0018], and Fig.8 [0037]-[0038]) 

Regarding claim 10, Skog and Dion disclose all the elements of claim 9 as stated above wherein Skog further discloses the processor is further configured to receive a third packet destined for the first user device via the access network of the first type (Fig.1 [0044], receiving subflows/a third packet destined for the first user device via the DSL access network of the first type and Fig.1&7 [0091], the first network interface 701 over a wired access network such as the DSL access network of the first type; [0094], [0098]), receive a fourth packet destined for the first user device via the access network of the second type (Fig.1 [0044], receiving subflows/a fourth packet destined for the first user device via the UMTS or LTE access network of the second type and Fig.1&7 [0091], the second network interface 702 over a wireless access network such as cellular access network of the second type; [0094], [0098]), and 
(Fig.1 [0044], sending the subflows/the third and fourth packets using the MPTCP proxy or UDP/TCP i.e., third interface through WAN and Fig.1&7 [0091], the third network interface 703 for sending packets over WAN; [0094], [0098]).

Regarding claim 11, Skog and Dion disclose all the elements of claim 9 as stated above wherein Skog further discloses the first network interface comprises a coaxial cable connector, and wherein the second network interface comprises a cellular antenna and radio (Fig.1&7 [0091]-[0092], the first network interface comprises 
a digital subscriber line/coaxial cable connector, and wherein the second network interface comprises a cellular network such as a 3G, UMTS or LTE, 5G network antenna and radio; Fig.1 [0044]).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Skog et al. [hereinafter as Skog], US 2018/0103123 A1 in view of Dion et al. [hereinafter as Dion], US 2019/0335520 A1 further in view of Lamb et al. [hereinafter as Lamb], US 2015/0063805 A1.
Regarding claim 12, Skog and Dion disclose all the elements of claim 9 as stated above.
	However, Skog and Dion do not specifically disclose wherein the multiservice access gateway is located at least one mile from the first customer premises.                                                            	In the same field of endeavor, Lamb teaches wherein the multiservice access (Fig.1 [0026], OLT 102 and ONUs 114 is located at least one mile from the first customer premises 116A-D).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog and Dion to incorporate the teaching of Lamb in order to provide the first and second types of data traffic for transmission over a port.                                                        	It would have been beneficial to use the ONUs 114A-D which is located at, or within a proximity of, e.g. within several miles of, the associated customer premises 116A-D. The ONUs 114A-D may transform incoming optical signals from the OLT 102 into electrical signals that are used by networking and/or computing equipment at the associated customer premises 116A-D as taught by Lamb to have incorporated in the system of Skog and Dion to provide flow classification, modification and quality of service functions for the entire EPON. (Lamb, Fig.1 [0003] and Fig.1 [0026])



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Skog et al. [hereinafter as Skog], US 2018/0103123 A1 in view of Dion et al. [hereinafter as Dion], US 2019/0335520 A1 further in view of in view of Sevindik et al. [hereinafter as Sevindik], US 20210204169 A1.
Regarding claim 13, Skog and Dion disclose all the elements of claim 9 as stated above wherein Skog further discloses the network that services user devices
(Fig.2 [0047]-[0048], the wireless communications network that services MPTCP user devices located with at least one customer premises services MPTCP user devices located within the first customer premises and user devices located within a second customer premises).
	Even though Skog and Dion disclose wherein the network that services user devices located with at least one customer premises services user devices located within the first customer premises and user devices located within a second customer premises, in the same field of endeavor, Sevindik teaches wherein the network that services user devices located with at least one customer premises services user devices located within the first customer premises and user devices located within a second customer premises (Fig.1-2 [0056]-[0057], servicing user CPE devices 112 and 114 located with at least one customer premises services user devices located within the first customer premises and user devices located within a second customer premises or located within its coverage range).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog and Dion to incorporate the teaching of Sevindik in order to provide broadband services to a customer premises.                                                        	                                     	It would have been beneficial to use CPE device 1 (CPE 1) 112, e.g., CBRS CPE device which includes an antenna system 113, e.g., one or more antenna or an antenna array mounted on a roof of a building 115, e.g., home or office building, located in . (Sevindik, Fig.1 [0007] and Fig.1-2 [0056]-[0057])




Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Skog et al. [hereinafter as Skog], US 2018/0103123 A1 in view of Manik et al. [hereinafter as Manik], US 2017/0013441 A1. 
Regarding claim 14, Skog discloses wherein a method comprising:
receiving, by a multiservice access gateway, one or more packets to be transmitted via a second access network to which the multiservice access gateway is connected (Fig.1-3&7 [0041], MPTCP client of MPTCP proxy (i.e., multiservice access gateway) is receiving/communications of the TCP packets or UDP packets/one or more packets via the DSL network 122/second access network to which the MPTCP proxy (i.e., multiservice access gateway) is connected and Fig.1-3&7 [0068]-[0069], receiving UDP packets 351 from UDP/TCP client 101 such as a mobile terminal to be transmitted via a 2nd subflow of cellular network/second access network to which the MPTCP proxy (i.e., multiservice access gateway) is connected and Fig.4&7 [0077], MPTCP client of MPTCP proxy (i.e., multiservice access gateway) is receiving UDP packets 451 from UDP/TCP client 101 to be transmitted via a 2nd subflow of cellular network/second access network to which the MPTCP proxy (i.e., multiservice access gateway) is connected);
selecting, by the multiservice access gateway, a first access network to which the
multiservice access gateway is connected instead of the second access network (Fig.1-3 [0052], selecting a first MPTCP subflow (i.e., first access network) as a first TCP connection 112 between MPTCP client 102 and MPTCP server 103 to which the MPTCP proxy (i.e., multiservice access gateway) is connected over one of the available access networks 122 and 123 that is the first MPTCP subflow (i.e., first access network) connection instead of the second access network and Fig.1-3 [0057], the first subflows is established/selected and releasing the existing subflows/second access network and Fig.1 [0004], the gateway is steering/selecting the traffic so as to optimize user experience and reduce cost and Fig.1-3 [0088]-[0089], a first network is optionally selected by MPTCP client 102 of MPTCP proxy (i.e., multiservice access gateway) based on information comprised therein e.g., selecting 303 the one or more transport control functions and Fig.1-2 [0046], based on policies for steering/selecting and distributing UDP traffic over two or more available access networks, selecting a first access network to which the MPTCP proxy (i.e., multiservice access gateway) is connected over MPTCP connection instead of the second access network for transport control functions such as ordered transfer, retransmission of lost packets, flow control and congestion control; [0092]-[0093]); and
transmitting the one or more packets via the first access network instead of the second access network (Fig.1-3&7 [0041], transmitting the TCP packets or UDP packets/one or more packets via the Cellular network 123/first access network instead of the DSL network 122/second access network and Fig.1-3 [0052], sending a TCP SYN packet 311 and ACK packet 313, SYN 311, SYN/ACK312, ACK313 packets (i.e., one or more packets) instead of the second access network and Fig.3-6 [0068]-[0069], conveying/ transmitting the UDP packets 331/351 one or more packets through the MPTCP subflow/first access network during the MPTCP connection and Fig.4 [0074], transmitting TCP packet and TCP SYN packet 411 via the first access network; [0091], [0095]-[0096], [0101]-[0102], [0104]).
	Even though Skog discloses wherein selecting, by the multiservice access gateway, a first access network to which the multiservice access gateway is connected instead of the second access network, in the same field of endeavor, Manik teaches wherein selecting, by the multiservice access gateway, a first access network to which the multiservice access gateway is connected instead of the second access network (Fig.1&4-6 [0045], a residential gateway is providing access to the wireless access interface of the first network once wireline access (i.e., second access network) fails and the failure is detected and Fig.1-3 [0014], a residential gateway is providing/ selecting access to the wireless access interface/first access network if access to the PDN through the wireline access interface (i.e., second access network) is interrupted and Fig.1 [0003], fixed or wireline access is copper based networks and optical-based networks and wireless access is a cellular or radio access network).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog to incorporate the teaching of Manik in order to provide packet data access in . (Manik, Fig.1 [0003], Fig.1 [0006], Fig.1-3 [0014] and Fig.1&4-6 [0045])

Regarding claim 15, Skog and Manik disclose all the elements of claim 14 as stated above wherein Skog further discloses the first access network is a cellular network (Fig.1 [0040], the first access network is a cellular radio access network such as GSM, UMTS, LTE or WiMAX). Additionally, Manik discloses the first access network is a cellular network (Fig.1 [0003], the first access network is a cellular or radio access network and Fig.1 [0033], the first access network is a cellular or radio access network such as Long Term Evolution (LTE) or WiMAX).

Regarding claim 16, Skog and Manik disclose all the elements of claim 15 as stated above wherein Skog further discloses the second access network comprises a fiber optic network (Fig.7-8 [0100], the second access network comprises optical networks that is a fiber optic network which are suitable for use in the context of MPTCP). Additionally, Manik discloses the second access network comprises a fiber optic network (Fig.1 [0003], the second access network comprises optical networks that is a fiber optic network which are suitable for use in the context of MPTCP and Fig.1 [0033], the second access network comprises a fixed broadband (BB) or wireline interface for providing wired access through a broadband connection, which may be provided by various technologies including for example digital subscriber line (DSL), cable, fiber optics as well as combinations of said individual technologies).

Regarding claim 17, Skog and Manik disclose all the elements of claim 14 as stated above wherein Skog further discloses the selecting of the first access network is based on data received via one or more of the first access network and the second access network (Fig.1-3 [0021]-[0022], the selecting of the first access network is based on a UDP packet received/data received via one or more of the first access network and the second access network; [0093], [0095]-[0096]). Additionally, Manik discloses the selecting of the first access network is based on data received via one or more of the first access network and the second access network (Fig.1&4-6 [0045], the selecting of the first access network is based on data packet detected/received on the wireline access second access network fails and fail-over to using the wireless access interface first access network in order to access the subscribed to services and Fig.1-2 [0037], the selecting of the first access network is based on the fixed or wired broadband access fails data packet received). 

Regarding claim 18, Skog and Manik disclose all the elements of claim 14 as stated above wherein Skog further discloses the selecting of the first access network is based on a prediction made with respect to congestion in the second access network (Fig.1 [0044]-[0045], the selecting of the first access network is based on a congestion or outage on the DSL access network e.g., a wired access network 122 by congestion control mechanism and Fig.1-3 [0046]-[0047], the selecting of the first access network is based on an in-order or ordered/prediction made with respect to congestion control in the second access network).



Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skog et al. [hereinafter as Skog], US 2018/0103123 A1 in view of Manik et al. [hereinafter as Manik], US 2017/0013441 A1 further in view of Sevindik et al. [hereinafter as Sevindik], US 20210204169 A1. 
Regarding claim 19, Skog and Manik disclose all the elements of claim 14 as stated above. 
	However, Skog and Manik disclose wherein the selecting of the first access network is based on a prediction made that a data transmission rate in the second access network is below a predetermined threshold.
	In the same field of endeavor, Sevindik teaches wherein the selecting of the first access network is based on a prediction made that a data transmission rate in the second access network is below a predetermined threshold (Fig.1& 2H [0146], the selecting of the first access network is based on a prediction made that a predetermined amount of time/data transmission rate in the second access network is below a predetermined threshold).
. (Sevindik, Fig.1 [0007] and Fig.1&2H [0146])

Regarding claim 20, Skog and Manik disclose all the elements of claim 14 as stated above wherein Skog further discloses the one or more packets are destined for a remote device, and wherein selecting of the first access network is based on data indicating a type of responsive packet expected from the remote device (Fig.3-4 [0082], the one or more UDP packets are destined for a UDP server/remote device, and selecting of the first access network is based on MP_TCPI data indicating a MPTCP type of responsive packet expected from the remote device). Additionally, Manik discloses wherein the one or more packets are destined for a remote device, and (Fig.1 [0031], selecting of the cellular LTE first access network is based on access type of data packets destined for the remote device and Fig.3 [0042], selecting of the cellular LTE first access network is based on the type of interface access data packets being used). 	                                       	Even though Skog and Manik disclose wherein selecting of the first access network is based on data indicating a type of responsive packet expected from the remote device, in the same field of endeavor, Sevindik teaches wherein selecting of the first access network is based on data indicating a type of responsive packet expected from the remote device (Fig.1& 2G [0139], the selecting of the cellular 5G first access network is based on different traffic data packets type indicated from the destination device and Fig.15 [0181], the selecting of the cellular 5G first access network is based on data packets indicating a type of traffic data packet from the destination/remote device and Fig.1& 2E [0129]-[0130], expected data packets).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog and Manik to incorporate the teaching of Sevindik in order to provide broadband services to a customer premises.                                                       	                                     	It would have been beneficial to maintain the current flow of downlink data packets, e.g., Internet Protocol packets, through the current transmission path including the CPE device, Wi-Fi Access Points, Wi-Fi wireless connections to the user equipment devices; (ii) when a user equipment device request for additional data that is of a different traffic type or traffic types with different Quality of Service (QoS) is received via . (Sevindik, Fig.1 [0007] and Fig.1& 2E [0129]-[0130], Fig.1& 2G [0139], Fig.15 [0181])


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Skog et al. (Pub. No.: US 2019/0182146 A1) teaches Improved Resource Usage in a Multipath Network.

Cook (U.S Patent No.: US 10154147 B2) teaches Multi-Network Access Gateway.

Abbas (U.S Patent No.: US 9253078 B2) teaches Networks Having Multiple Paths between Nodes and Nodes for such a Network.

Cohen et al. (Pub. No.: US 2013/0128738 A1) teaches Hybrid Networking Path Selection and Load Balancing to Provide Robust High Bandwidth Availability in Home Networks.

Vasseur et al. (Pub. No.: US 2009/0238074 A1) teaches Dynamic Reroute of Network Traffic.

D?souza et al. (Pub. No.: US 2019/0028577 A1) teaches Dynamic Re-route in a Redundant System of a Packet Network.

Beck et al. (Pub. No.: US 2019/0226972 A1) teaches a Method, Arrangement and Devices for Enabling a Hybrid Access Gateway Server to Identify an Access Type of Traffic Originating from a Customer-Premises Equipment.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414  


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414